Detailed Office Action

Notice of Pre-AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
 

Response to Amendments  
The amendment filed on 12/07/2020 has been entered. Claims 14 – 26 remain pending.
The amendment to claim 1 has not overcome the 112(a) rejection previously set forth.  

	

Claim Rejections – U.S.C. §112
Claim 14 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 

Specifically, the currently claimed range of niobium is directly dependent upon the amount of vanadium present/used. This is different from the relationship presented in the specification in [0017] in which the total amount vanadium and 2x niobium, was constricted to a specific range. 
For the purposes of clarity of record, a range of niobium of 0 – 0.1%, or a range within 0 – 0.1% Nb, in combination with the original relationship of “V + 2xNb” would meet the written description requirement. An ordinarily skilled artisan, viewing both the relationship “V + 2xNb” and paragraph [0025] (“When both elements are added to the alloy, a range of 0.030 to ≤ 0.200 has proved beneficial for the sum of V + 2xNb in mass-%.” (emphasis added)) would reasonably understand that vanadium and/or niobium could be added to alloy in an amount of 0 – 0.2% Vanadium and 0 – 0.1% Niobium so as to satisfy the relationship, as these amounts/ranges would be inherent to the relationship explicitly presented and the disclosure in [0025] that both elements are added together (MPEP 2163.05 III). However, the presence of a range of niobium (0-0.1%) or vanadium (0-0.2%) by itself/themselves without the relationship “V + 2xNb”, would present a broader, more generic invention than was reasonably conveyed to an ordinarily skilled artisan. (See MPEP 2163.05 I A) such that said artisan would not understand Applicant to be in possession of the steel with V + 2xNb in mass-% in a range of 0.03 – 0.2%. 

Claim 14 – 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 

Specifically, the currently claimed limitation of niobium in “greater than impurity levels”, possesses no explicit upper bound, which would include a much larger range by broadest reasonable interpretation than was reasonably conveyed in the original disclosure, and therefore, presents a broader, more generic invention than was reasonably conveyed to an ordinarily skilled artisan (See MPEP 2163.05 I A) such that said artisan would not understand Applicant to be in possession of the steel composition currently claimed. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 – 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The term "greater than impurity levels" in claim 14 is a relative term which renders the claim indefinite.  The term "greater than impurity levels" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination, the examiner will interpret the phrase as a non-zero amount of niobium. 

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (JP2006/110581A, using espacenet translation)

Regarding claim 14, Hasegawa teaches a wire for gas shielded arc welding (meeting the claimed limitation of a steel in wire form, as claimed) [0001]. Hasegawa teaches the steel wire contains the following composition (in mass% [0023]);
Element 
Claimed Invention
Hasegawa
Reference
Relationship
Carbon (C)
0.07 – 0.16%
0.06 – 0.2%
[0024]
Overlaps
Silicon (Si)
0.12 – 0.8%
0.2 – 1%
[0025]
Overlaps
Manganese (Mn)
1.0 – 2.2%
0.5 – 2.5%
[0026]
Overlaps
Chromium (Cr)
0.5 – 1.6%
0.01 – 2%
[0048]
Overlaps
Molybdenum (Mo)
0.1 – 1.0%
0.1 – 4%
[0036]
Overlaps
Aluminum (Al)
0.01 – 0.06%
0.002 – 0.1%
[0027]
Overlaps
Nitrogen (N)
0.002 – 0.015%
0.001 – 0.015%
[0029]
Overlaps

0.01 – 0.05%
0.01 – 0.1%
[0028]
Overlaps
Vanadium (V)
- 
0.005 – 0.5%
[0039]
Overlaps
Niobium (Nb)
(0.03-V)/2  
to
(0.2-V)/2
0.005 – 0.1%
[0038]
Overlaps
Boron (B)
0.0008 – 0.005%
0.001 – 0.015% 
[0050]
Overlaps
Phosphorus (P)
≤ 0.02%
0.02% or less
[0031]
Falls within
Sulfur (S)
≤ 0.01%
0.005% or less
[0032]
Falls within
Iron (Fe)
Balance
Balance
[0013]



Using the ranges of vanadium and niobium disclosed of 0.005 – 0.5 mass% vanadium and 0.005 – 0.1 mass% niobium. This creates a range of 0 – 0.7 mass% (given that niobium and vanadium are optional), which overlaps with the claimed range of “V + 2 x Nb  = 0.03 – 0.2%” 

Further, using the range of vanadium presented in Hasegawa [0039] (see below), the range of niobium would be 0% - 0.1%. 
0.2  - (0% (the lowest amount of V in Hasegawa (optional element))/2 = 0.1
0.03 - (0.5% (the highest amount of V in Hasegawa)/2 = -0.47% [Wingdings font/0xE0] 0% (cannot be less than 0%)

	Given that the range of niobium disclosed in Hasegawa is 0.005 – 0.1 mass%, the range of niobium overlaps with range disclosed, and meets the claimed limitation of “greater than impurity levels” as claimed. 
	



Regarding claims 15, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches a carbon (C) range of 0.06 – 0.2 mass% [0024], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

 Regarding claims 16, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches a silicon (Si) range of 0.2 – 1 mass% [0025], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 17, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches a manganese (Mn) range of 0.5 – 2.5 mass% [0026], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claims 18 – 19, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches a nitrogen (N) range of 0.001 – 0.015 mass% [0029], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 20, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches a chromium (Cr) range of 0.01 – 2 mass% [0048], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claims 21, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches a molybdenum (Mo) range of 0.1 – 4 mass% [0036], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claims 22, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches a titanium (Ti) range of 0.01 – 0.1% [0028], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claims 23, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches a range of 0.005 – 0.5 mass% vanadium and 0.005 – 0.1 mass% niobium. This creates a range of 0 – 0.7 mass% (given that niobium and vanadium are optional) [0038, 0039], which overlaps with the claimed range. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).
 
Regarding claims 24, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches a boron (B) range of 0.001 – 0.015 mass% [0050], which overlaps with the claimed range. 
 
Regarding claims 25, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches the wire is for welding a steel plate, meeting the broadest reasonable interpretation of a weld filler for joint welding [0001, Fig 2]
 
Regarding claims 26, Hasegawa teaches the invention as applied above in claim 14. Hasegawa teaches the wire is for arc welding [0001], meeting the claimed limitation of weld filler for arc welding. 


Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but are not persuasive. 

Applicant’s amendment to claim 1 has overcome the previous rejection of claims 14 – 26 under 103 in view of Schottler (US2009/0173412) and ASM Handbook (“Welding of Low Alloy Steels”). However, in the interest of compact prosecution, a response to applicant’s arguments are provided.

The rejection of claims 14 – 26 was under 103 in view of Schottler (US2009/0173412) and ASM Handbook (“Welding of Low Alloy Steels”). Therefore, applicant's arguments against the ASM Handbook individually are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2014/0349136 – Discloses low-manganese welding alloys
US 6,228,183 – High-strength boron steel with overlapping composition with weldability 
JP2008/221222 – Welding wire for high-strength steel with similar composition
JP2005/305460 – Welding wire for structural steel with similar composition
JP2001/300768 – Welding wire for structural steel and use of arc welding
CN101259571 – Solid core welding wire for carbon dioxide gas welding and highly relevant composition
CN101318276 – Solid soldering wire for arc welding and similar composition.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (7:30 - 6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272 - 1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731